
	
		I
		111th CONGRESS
		1st Session
		H. R. 3279
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish in
		  the Department of Veterans Affairs centers of excellence for rural health
		  research, education, and clinical activities, and for other
		  purposes.
	
	
		1.Centers of excellence for
			 rural health research, education, and clinical activities
			(a)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					7330B.Centers of
				excellence for rural health research, education, and clinical
				activities
						(a)Establishment of
				centersThe Secretary, through the Director of the Office of
				Rural Health, shall establish and operate not less than one and not more than
				five centers of excellence for rural health research, education, and clinical
				activities, which shall—
							(1)conduct research
				on the provision of health services in rural areas;
							(2)develop specific
				models to be used by the Department in furnishing health services to veterans
				in rural areas;
							(3)provide education
				and training for health care professionals of the Department on the furnishing
				of health services to veterans in rural areas; and
							(4)develop and
				implement innovative clinical activities and systems of care for the Department
				for the furnishing of health services to veterans in rural areas.
							(b)Geographic
				dispersionThe Secretary shall ensure that the centers
				established under this section are located at health care facilities that are
				geographically dispersed throughout the United States.
						(c)Selection
				criteriaThe Secretary may not designate a health care facility
				as a location for a center under this section unless—
							(1)the peer review
				panel established under subsection (d) determines that the proposal submitted
				by such facility meets the highest competitive standards of scientific and
				clinical merit; and
							(2)the Secretary
				determines that such facility has, or may reasonably be anticipated to develop,
				the following:
								(A)An arrangement
				with an accredited medical school to provide residents with education and
				training in health services for veterans in rural areas.
								(B)The ability to
				attract the participation of scientists who are capable of ingenuity and
				creativity in health care research efforts.
								(C)A policymaking
				advisory committee, composed of appropriate health care and research
				representatives of the facility and of the affiliated school or schools, to
				advise the directors of such facility and such center on policy matters
				pertaining to the activities of such center during the period of the operation
				of such center.
								(D)The capability to
				conduct effectively evaluations of the activities of such center.
								(d)Panel To
				evaluate proposals(1)The Director of the
				Office of Rural Health shall establish a panel—
								(A)to evaluate the
				scientific and clinical merit of proposals submitted to establish centers under
				this section; and
								(B)to provide advice
				to the Director regarding the implementation of this section.
								(2)The panel shall
				review each proposal received from the Secretary and shall submit its views on
				the relative scientific and clinical merit of each such proposal to the
				Secretary.
							(3)The panel
				established under paragraph (1) shall be comprised of experts in the fields of
				public health research, education, and clinical care.
							(4)Members of the
				panel shall serve as consultants to the Department for a period not to exceed
				two years.
							(5)The panel shall
				not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
							(e)ReportsNot
				later than April 1 of each year, the Secretary shall submit to Congress a
				report on the centers established under this section. Such report shall
				include—
							(1)the results of research conducted under
				subsection (a)(1);
							(2)an evaluation of models related to
				furnishing health services to veterans in rural areas developed under
				subsection (a)(2);
							(3)an evaluation of the education and training
				provided under subsection (a)(3); and
							(4)an evaluation of clinical activities or
				systems of care related to furnishing health services to veterans in rural
				areas developed under subsection (a)(4).
							(f)Funding(1)There are authorized to
				be appropriated to the Medical Care Account and the Medical and Prosthetics
				Research Account of the Department of Veterans Affairs such sums as may be
				necessary for the support of the research and education activities of the
				centers operated under this section.
							(2)There shall be
				allocated to the centers operated under this section, from amounts authorized
				to be appropriated to the Medical Care Account and the Medical and Prosthetics
				Research Account by paragraph (1), such amounts as the Under Secretary of
				health considers appropriate for such centers. Such amounts shall be allocated
				through the Director of the Office of Rural Health.
							(3)Activities of
				clinical and scientific investigation at each center operated under this
				section—
								(A)shall be eligible
				to compete for the award of funding from funds appropriated for the Medical and
				Prosthetics Research Account; and
								(B)shall receive
				priority in the award of funding from such account to the extent that funds are
				awarded to projects for research in the care of rural
				veterans.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7330A the
			 following new item:
				
					
						7330B. Centers of excellence for rural
				health research, education, and clinical
				activities.
					
					.
			
